 206DECISIONS OF NATIONAL LABOR RELATIONS BOARDSupermarket of Dunbar,Inc., d/b/a FasChek#6 andFood Store Employees Union,LocalNo. 347,AmalgamatedMeatCuttersandButcherWorkmen of North America,AFL-CIO. Case9-RC-7808August 22, 1969DECISION AND DIRECTIONBY MEMBERSFANNING,BROWN,AND ZAGORIAPursuantto a stipulation for certification uponconsent election, an election by secret ballot wasconducted on July 29, 1968, under the direction andsupervision of the Regional Director for Region 9,among the employees in the unit described below.At the conclusion of the election, the parties werefurnished with a tally of ballots which showed thatof the approximately 22 eligible voters, 21 castballots, of which 9 were for the Petitioner, 2 againstthePetitioner,and 10 were challenged. Thechallenged ballots are sufficient in number to affectthe results of the election. No objections to conductaffecting the results of the election were filed byeither party.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on December 23,1968, issued and duly served upon the parties hisreportonelection,challengedballots,ordertransferringcase to the Board, order directinghearing and notice of hearing. In his report, theRegionalDirector stated that, in view of theconflicting evidence and positions of the parties, hewas of the opinion that substantial and materialissuesof fact had been raised concerning theemploymentstatusofJamesBeheler,JuneClaymore,FrancesCoffman,ScottJohnson,KennethMartin, James Ratcliff, Janice L. Booth,Betty L. Janney, Curtis Duff, and Frank Prudenwhich could best be resolved by the conduct of ahearing.Pursuant to notice, a hearing was held onFebruary 27 and 28, March 11, 12, 13, 18, 19, 20,21, and 24, 1969, before Hearing Officer Eugene M.Rothchild. The Hearing Officer's rulings made atthe hearing are free from prejudicial error and arehereby affirmed.' In his report the Hearing Officerrecommended that the challenges to the ballots ofJames Beheler, Janice L. Booth, June Claymore,FrancesCoffman, Curtis Duff, Betty L. Janney,Scott Johnson, Kenneth Martin, James Ratcliff, andFrank Pruden be overruled, and that the Boarddirect that such ballots be opened and counted and arevised tally of ballots be issued by the RegionalDirector.Thereafter, thePetitionerfiledtimelyexceptions to the Hearing Officer's Report and asupportingbrief,and the Employer filed ananswering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panel.Upon the entire record in this case, the Boardfinds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The Union is a labor organization claiming torepresent certain employees of the Employer.3.A question affecting commerce existsconcerning the representation of the employees ofthe Employer within the meaning of Section 9(c)(1)and Section 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act:All employees of the Employer's retail outletlocated at 1326 Ohio Avenue, Dunbar, WestVirginia, excluding supervisors, guards, clericaland professional employees as defined in the Act.5.The Board has considered the Hearing Officer'sreport, the Petitioner's exceptions and brief, theEmployer's brief, and the entire record in this case,and makes the following findings.In its central exception the Petitioner contendsthat 8 of the 10 challengees2 were hired for the solepurpose of voting in the election and thereforeshould be excluded from the unit as temporaryemployees. Although it is true that the Employer'sadmitted anti-union animus, its employment offriends and relatives, taken together with the factthat five' of the aforesaid eight employees quit theirjobs shortly after the election, raise perhaps asuspicionthattheEmployerwas deliberatelyattempting to pad the unit with antiunion votes, it isalso true that the Employer introduced credibleevidence indicating legitimate business reasons forthe hiring of the additional unit employees. TheEmployer had only taken over the business themonth before the election, and almost immediatelyhad increased the number of hours which the storewas open each day and each week, which'Petitioner'sRequest for Special Permission to Appeal to the Board filedpursuantto 102 20 oftheBoard's Rules and Regulations regarding theHearing Officer's revocation of certain subpoenas duces tecum requestingthe production of voluminous records of various corporations,only one ofwhich was directly involved in this case, is hereby denied as being withoutmeritWe note that subsequent to the time that Petitioner filed its specialrequest the Hearing Officer did order the production of certain relevantitemspreviously sought by Petitioner and that the Employer alsovoluntarily produced other relevant material previously requestedWebelieve that the remainder of the records sought by Petitioner are notrelevant or material to the issues in this case and that the Hearing Officercorrectly revoked or partially revoked the subpoenas in question.'James Beheler, June Claymore,Frances Coffman, Curtis Duff,Betty LJanney, Scott Johnson, Kenneth Martin, and James Ratcliff'June Claymore, Frances Coffman, Curtis Duff, Kenneth Martin, andJames Ratcliff178 NLRB No. 34 SUPERMARKET OF DUNBAR, INC.necessitated the hiring of an additional number ofpart-time employees.Moreover, each of the fiveemployeeswho quit shortly after the electiontestifiedtoa reasonable and legitimate demandupon their time which foreclosed the continuation oftheir part-time work for the Employer.In thesecircumstances, we find that the sudden increase ofthe number of employees in the voting unit wasnecessitatedbylegitimatebusinessdemands.Accordingly,we find that this exception of thePetitioner is without merit.The Hearing Officer finds that 8 of the 10 ballotsinvolved,namely those of James Beheler, JuneClaymore, Frances Coffman, Curtis Duff, Betty L.Janney, Scott Johnson, Kenneth Martin, and JamesRatcliff,were challenged on the ground that theseemployees were not employed at the time of theeligibilitydate,July 27, 1969. The Petitioner'switnesses supporting this contention each testifiedthat he did not personally see one or more of thesechallenged part-time employees in the store until agiven date subsequent to the eligibility date. In eachinstance,however, the witness had periods ofscheduledworkinghourswhichwerenotco-extensive with the full hours of operation of thestore, and in each instance the witness had l or 2days off a week during the period of time inquestion. In any event, such testimony conflictsdirectlywith the credited testimony of each of thechallengees and with the business records of theEmployer, including timecards,payrollledgersheets, and cancelled checks for the employees inissue,allof which indicated that the eight abovementioned challengees were employed prior to theeligibilitydate of July 27. Accordingly, we agreewiththeHearingOfficer'sfindingsthatthechallengesbased on the ground that the eightemployees were not employed at the time of theeligibility date be overruled.Of the above 8 challenged ballots those of FrancesCoffman, Curtis Duff, and Betty L. Janney werealso challenged on other grounds. The PetitionercontendedthatCoffman,thesisteroftheEmployer'spresidentandmajoritystockholder,should be excluded from the unit on the ground ofthis close relationship.Duff was alleged to be asupervisor,and Janney was alleged to be anexcluded clerical employee. In addition to thesethree specificchallenges,Petitioner also contendedthat Janice L. Booth, daughter of the Employer'smanager,should be excluded from the unit based onthisclosefamily relationship, and, finally, thatFrank Pruden should be excluded on the groundthat he was a supervisor.We agree with the Hearing Officer that neitherBooth nor Coffman should be excluded from theunitbased on their family relationship.' Neitherreceived special privileges or benefits by virtue ofsuchrelationship.Moreover,Boothwas thedaughter of the Company'smanagerrather than ofan officer or shareholder of the corporation, and207Coffman was a sister and not the spouse or child ofthepresidentandmajority stockholder of theEmployer. Accordingly, and in concurrence with therecommendation of the Hearing Officer, we overrulethe challenges to the ballots of Booth and Coffman.'We also agree with the Hearing Officer thatalthough Janney did engage in clerical work, shewas transferred into the unit as a cashier prior tothe voting eligibility date.We find no reason toexclude her from the voting unit and, therefore,overrule the challenge to her ballot.Finally,althoughwe agree with the HearingOfficer's finding that Curtis Duff had none of thestatutory indicia of supervisory authority and wasnot a supervisor within the meaning of Section 2(11)of the Act and, accordingly, overrule Petitioner'schallenge in this regard, we cannot agree with theHearing Officer's finding that Frank Pruden was nota supervisor within the meaning of the Act. Prudenwas salaried and did not punch a time clock as didthe other grocery employees who were paid by thehour.During the period of July and August 1968,Pruden was in full charge of the store during thestoremanager's absence.He regularly preparedwork schedules, and at all times responsibly directed10 or 12 employees in the grocery department.Moreover, and according to the testimony of theEmployer's president, Tate, Pruden made effectiverecommendations as to discipline or discharge, andhe exercised his own independent judgment incarrying out his duties. Based upon the foregoing wesustain the challenge to the ballot of Frank Prudenand exclude him from the unit.Inview of the above, we find that on theeligibility date and the date of the election JamesBeheler, Janice L. Booth, June Claymore, FrancesCoffman,CurtisDuff,BettyL.Janney,ScottJohnson, Kenneth Martin, and James Ratcliff wereemployed within the appropriate unit and wereeligible to vote in the election, and we shall directthat the Regional Director open and count theirchallenged ballots and prepare and cause to beserved upon the parties a revised tally of ballots.DIRECTIONIt is hereby directed that the Regional DirectorforRegion 9 shall, pursuant to the Rules andRegulations of the Board, within 10 days from thedate of this Decision, open and count the ballots ofJames Beheler, Janice L. Booth, June Claymore,FrancesCoffman, Curtis Duff, Betty L. Janney,Scott Johnson, Kenneth Martin, and James Ratcliff,and prepare and cause to be served upon the partiesa revised tally of ballots, including therein the countof the above-mentioned ballots, and issue theappropriate certification.'FoamRubberCity 2 of Florida, Inc..167 NLRB No. 81.'Member Brown would excludeCoffmanand Boothfromthe unitbecause of their family relationships withCompany officials.Browne andRuford,Engineers and Surveyors,145 NLRB 765.